DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claims Under Consideration
The Office notes that the amended claim set received September 11, 2020 is currently being examined per Applicant’s confirmation. The claim set received November 23, 2020 will be ignored.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2- 24 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claims 2 and 10 recite the limitation “provided that 1≤p+q+r≤3]”, rendering the claim indefinite. For the purposes of examination, the claims will be interpreted to recite “provided that 1≤p+q+r≤3”.
Claim 10 additionally recites “and compound having the formula (3)” without further reciting the formula or its particulars, rendering the claim indefinite. Particularly, it is unclear if Applicant intends to claim the compound of formula (2) alone or a Markush group comprising formulas (2) and (3). Applicant is advised to amend the claim by either striking all references to formula (3) from the claim or adding the particulars of formula (3) to the claim to overcome the rejection. Furthermore, Applicant is advised to correct the dependency of claim 23, which recites species of the genus represented by formula (3), should claim 10 be amended by striking formula (3).
Claim 11 ends with “and P”, which renders the claim indefinite. Specifically, the lack of a period at the end of the claim makes it unclear if Applicant inadvertently omitted additional limitations. For the purposes of examination, the claim will be interpreted as ending with a period, indicating that there are no additional limitations beyond those presently in the claim.
Claim 21 ends with “and hexamethylcyclotrisiloxane,” rendering the claim indefinite. Particularly, since the claim ends with a comma instead of a period, it is unclear if the list of compounds in the claim is complete or if Applicant inadvertently omitted additional compounds. For the purposes of examination, the final comma will be interpreted to be a period, indicating that the list is complete.
Claim 22 recites the terms “tripheny lfluorosilane,” “vinyldimethy lfluorosilane,” and “dimethyldifluorosialne” rendering the claim indefinite. For the purposes of examination, the terms will be interpreted to recite “triphenylfluorosilane,” “vinyldimethylfluorosilane,” and “dimethyldifluorosilane.”
Claim 24 depends from canceled claim 1, rendering the claim indefinite. For the purposes of examination, claim 24 will be presumed to depend from claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-10, 12-20, and 24 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Kashida et al. (JP 2006-66095 A), hereinafter “Kashida,” in view of Yoon et al. (US 7,598,003 B1), hereinafter “Yoon.”
Regarding claim 2, Kashida teaches a nonaqueous electrolyte for a secondary battery comprising:
	10 ppm to 5 mass percent of a cyclic siloxane compound represented by formula (1) wherein R1 and R2 may be the same of different and represent an organic group which ahs 1 to 12 carbon atoms and n represents an integer of 3 to 10, in this case preferably 0.1 volume% to 50 volume% of polysiloxane (p. 5, lines 23-29), which would fall within the claimed range of 10 ppm to 5 mass percent, following formula 1 (p. 3, lines 35-38; formula (1)); and
	ethylene carbonate solvent (p. 5, lines 49-54).
	Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, the disclosed polysiloxane content of the electrolyte, expressed as volume%, would result in a mass loading that overlaps with the claimed range, expressed as mass percent. Upon reading Kashida, one having ordinary skill in the art would have realized that providing such a siloxane loading would have yielded a functional electrolyte. Therefore, it would have been obvious to have provided the cyclic siloxane in the claimed mass percent range in order to yield a workable electrolyte.
	Kashida does not teach that the nonaqueous solvent comprises 1 to 25 volume percent of ethylene carbonate. However, Yoon teaches a nonaqueous electrolyte comprising siloxane and ethylene carbonate solvent, where the ratio of solvent to the siloxane may be between 1:99 to 9:1 (col. 35, lines 23-57). The claimed ethylene carbonate loading of 1 to 25 volume percent would fall within the disclosed solvent to siloxane ratio. Furthermore, one having ordinary skill in the are would have realized that providing such a loading of ethylene carbonate to the nonaqueous electrolyte would have yielded the predictable result of a functioning secondary battery electrolyte. Therefore, it would have been obvious to have included 1 to 25 volume percent ethylene carbonate in order to yield a functioning nonaqueous electrolyte.
Regarding claim 3, Kashida does not teach that the nonaqueous solvent comprises 1 to 20 volume percent of ethylene carbonate. However, Yoon teaches a nonaqueous electrolyte comprising siloxane and ethylene carbonate solvent, where the ratio of solvent to the siloxane may be between 1:99 to 9:1 (col. 35, lines 23-57). The claimed ethylene carbonate loading of 1 to 20 volume percent would fall within the disclosed solvent to siloxane ratio. Furthermore, one having ordinary skill in the would have realized that providing such a loading of ethylene carbonate to the nonaqueous electrolyte would have yielded the predictable result of a functioning secondary battery electrolyte. Therefore, it would have been obvious to have included 1 to 20 volume percent ethylene carbonate in order to yield a functioning nonaqueous electrolyte.
Regarding claim 4, Kashida does not teach that the nonaqueous solvent comprises 1 to 25 volume percent of ethylene carbonate. However, Yoon teaches a nonaqueous electrolyte comprising siloxane and ethylene carbonate solvent, where the ratio of solvent to the siloxane may be between 1:99 to 9:1 (col. 35, lines 23-57). The claimed ethylene carbonate loading of 1 to 15 volume percent would fall within the disclosed solvent to siloxane ratio. Furthermore, one having ordinary skill in the would have realized that providing such a loading of ethylene carbonate to the nonaqueous electrolyte would have yielded the predictable result of a functioning secondary battery electrolyte. Therefore, it would have been obvious to have included 1 to 15 volume percent ethylene carbonate in order to yield a functioning nonaqueous electrolyte.
Regarding claim 5, Kashida further teaches that the non-aqueous solvent comprises at least one chain carbonate, in this case dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, and others (p. 5, lines 49-54).
Regarding claim 6, Kashida further teaches that the chain carbonate is a dialkyl carbonate having 1 to 5 carbons, in this case dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, and others (p. 5, lines 49-54).
Regarding claim 7, Kashida further teaches that the chain carbonate is at least one selected from dimethyl carbonate, diethyl carbonate, and ethyl methyl carbonate (p. 5, lines 49-54).
Regarding claim 8, Kashida further teaches that the chain carbonate is at least one selected from dimethyl carbonate, diethyl carbonate, and ethyl methyl carbonate (p. 5, lines 49-54).
Regarding claim 9, Kashida teaches that the specific compound is at least one cyclic siloxane according to formula (1) wherein R1 and R2 may be the same or different and represent an organic group which has 1 to 12 carbon atoms and n represents an integer of 3 to 10 (p. 3, lines 35-38; formula (1)).
Regarding claim 10, Kashida does not teach the fluorosilane. However, Yoon teaches that the nonaqueous electrolyte may include a fluorinated silane according to formula (2) wherein R3 to R5 may be the same or different and represent an organic group which has 1-12 carbon atoms, x represents an integer of 1-3, and p, q, and r each represents an integer of 0-3 where 1 ≤ p+q+r ≤ 3, in this case SiR4-x-yR’xR”y (col. 30, line 61 to col. 32, line 7; Formulas VIII, VIII-A, VIII-B, & VIII-C). One having ordinary skill in the art would have realized that including such a silane would have increased electrolyte conductivity and electrode wetting, in turn facilitating improved battery capacity and cycling properties (col. 4, lines 49-64). Therefore, it would have been obvious to have included the silane in order to facilitate improved battery capacity and cycling properties.
Regarding claims 12, Kashida further teaches that the specific compound comprises 0.01 mass percent to 5 mass percent of the nonaqueous electrolyte, in this case the electrolyte comprises  0.1 volume% to 50 volume% of polysiloxane (p. 5, lines 23-29), which would fall within the claimed range of 0.01 mass percent to 5 mass percent. Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, the disclosed polysiloxane content of the electrolyte, expressed as volume%, would result in a mass loading that overlaps with the claimed range, expressed as mass percent. Upon reading Kashida, one having ordinary skill in the art would have realized that providing such a siloxane loading would have yielded a functional electrolyte. Therefore, it would have been obvious to have provided the cyclic siloxane in the claimed mass percent range in order to yield a workable electrolyte.
Regarding claim 13, Kashida further teaches that the specific compound comprises 0.01 mass percent to 4 mass percent of the nonaqueous electrolyte, in this case the electrolyte comprises  0.1 volume% to 50 volume% of polysiloxane (p. 5, lines 23-29), which would fall within the claimed range of 0.01 mass percent to 5 mass percent. Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, the disclosed polysiloxane content of the electrolyte, expressed as volume%, would result in a mass loading that overlaps with the claimed range, expressed as mass percent. Upon reading Kashida, one having ordinary skill in the art would have realized that providing such a siloxane loading would have yielded a functional electrolyte. Therefore, it would have been obvious to have provided the cyclic siloxane in the claimed mass percent range in order to yield a workable electrolyte.
Regarding claim 14, Kashida further teaches that the specific compound comprises 0.01 mass percent to 3 mass percent of the nonaqueous electrolyte, in this case the electrolyte comprises  0.1 volume% to 50 volume% of polysiloxane (p. 5, lines 23-29), which would fall within the claimed range of 0.01 mass percent to 5 mass percent. Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, the disclosed polysiloxane content of the electrolyte, expressed as volume%, would result in a mass loading that overlaps with the claimed range, expressed as mass percent. Upon reading Kashida, one having ordinary skill in the art would have realized that providing such a siloxane loading would have yielded a functional electrolyte. Therefore, it would have been obvious to have provided the cyclic siloxane in the claimed mass percent range in order to yield a workable electrolyte.
Regarding claim 15, Kashida further teaches that the specific compound comprises 0.05 mass percent to 5 mass percent of the nonaqueous electrolyte, in this case the electrolyte comprises  0.1 volume% to 50 volume% of polysiloxane (p. 5, lines 23-29), which would fall within the claimed range of 0.01 mass percent to 5 mass percent. Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, the disclosed polysiloxane content of the electrolyte, expressed as volume%, would result in a mass loading that overlaps with the claimed range, expressed as mass percent. Upon reading Kashida, one having ordinary skill in the art would have realized that providing such a siloxane loading would have yielded a functional electrolyte. Therefore, it would have been obvious to have provided the cyclic siloxane in the claimed mass percent range in order to yield a workable electrolyte.
Regarding claim 16, Kashida further teaches that the specific compound comprises 0.05 mass percent to 4 mass percent of the nonaqueous electrolyte, in this case the electrolyte comprises  0.1 volume% to 50 volume% of polysiloxane (p. 5, lines 23-29), which would fall within the claimed range of 0.01 mass percent to 5 mass percent. Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, the disclosed polysiloxane content of the electrolyte, expressed as volume%, would result in a mass loading that overlaps with the claimed range, expressed as mass percent. Upon reading Kashida, one having ordinary skill in the art would have realized that providing such a siloxane loading would have yielded a functional electrolyte. Therefore, it would have been obvious to have provided the cyclic siloxane in the claimed mass percent range in order to yield a workable electrolyte.
Regarding claim 17, Kashida further teaches that the specific compound comprises 0.05 mass percent to 3 mass percent of the nonaqueous electrolyte, in this case the electrolyte comprises  0.1 volume% to 50 volume% of polysiloxane (p. 5, lines 23-29), which would fall within the claimed range of 0.01 mass percent to 5 mass percent. Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, the disclosed polysiloxane content of the electrolyte, expressed as volume%, would result in a mass loading that overlaps with the claimed range, expressed as mass percent. Upon reading Kashida, one having ordinary skill in the art would have realized that providing such a siloxane loading would have yielded a functional electrolyte. Therefore, it would have been obvious to have provided the cyclic siloxane in the claimed mass percent range in order to yield a workable electrolyte.
Regarding claim 18, Kashida further teaches that the specific compound comprises 0.1 mass percent to 5 mass percent of the nonaqueous electrolyte, in this case the electrolyte comprises  0.1 volume% to 50 volume% of polysiloxane (p. 5, lines 23-29), which would fall within the claimed range of 0.01 mass percent to 5 mass percent. Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, the disclosed polysiloxane content of the electrolyte, expressed as volume%, would result in a mass loading that overlaps with the claimed range, expressed as mass percent. Upon reading Kashida, one having ordinary skill in the art would have realized that providing such a siloxane loading would have yielded a functional electrolyte. Therefore, it would have been obvious to have provided the cyclic siloxane in the claimed mass percent range in order to yield a workable electrolyte.
Regarding claim 19, Kashida further teaches that the specific compound comprises 0.1 mass percent to 4 mass percent of the nonaqueous electrolyte, in this case the electrolyte comprises  0.1 volume% to 50 volume% of polysiloxane (p. 5, lines 23-29), which would fall within the claimed range of 0.01 mass percent to 5 mass percent. Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, the disclosed polysiloxane content of the electrolyte, expressed as volume%, would result in a mass loading that overlaps with the claimed range, expressed as mass percent. Upon reading Kashida, one having ordinary skill in the art would have realized that providing such a siloxane loading would have yielded a functional electrolyte. Therefore, it would have been obvious to have provided the cyclic siloxane in the claimed mass percent range in order to yield a workable electrolyte.
Regarding claim 20, Kashida further teaches that the specific compound comprises 0.1 mass percent to 3 mass percent of the nonaqueous electrolyte, in this case the electrolyte comprises  0.1 volume% to 50 volume% of polysiloxane (p. 5, lines 23-29), which would fall within the claimed range of 0.01 mass percent to 5 mass percent. Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, the disclosed polysiloxane content of the electrolyte, expressed as volume%, would result in a mass loading that overlaps with the claimed range, expressed as mass percent. Upon reading Kashida, one having ordinary skill in the art would have realized that providing such a siloxane loading would have yielded a functional electrolyte. Therefore, it would have been obvious to have provided the cyclic siloxane in the claimed mass percent range in order to yield a workable electrolyte.
Regarding claim 24, Kashida further teaches a lithium secondary battery comprising:
	a positive electrode and a negative electrode each capable of occluding and releasing lithium ions (p. 7, lines 22-26);
	a microporous film separator interposed between the electrodes (p. 7, lines 28-29); and
	the non-aqueous electrolyte of claim 2 (see rejection of claim 2, above).
Claims 11 and 23 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Kashida and Yoon as applied to claim 2, above, and further in view of Hayashi et al. (JP 2001-342607 A), hereinafter “Hayashi.”
Regarding claim 11, Kashida does not specify that the compound is formula 3. However, Hayashi teaches an electrolyte including a compound according to formula 3, in this case trimethylsilyl phosphate (p. 3, lines 5-6). One having ordinary skill in the art would have realized that including such a compound in the electrolyte would have facilitated improved battery performance in terms of load and low temperature characteristics (p. 2, lines 43-47). Therefore, it would have been obvious to have included a compound such as trimethylsilyl phosphate in the electrolyte in order to facilitate improved battery performance.
Regarding claim 23, Kashida does not teach the recited compounds. However, Hayashi teaches an electrolyte including trimethylsilyl phosphate (p. 3, lines 5-6). One having ordinary skill in the art would have realized that including such a compound in the electrolyte would have facilitated improved battery performance in terms of load and low temperature characteristics (p. 2, lines 43-47). Therefore, it would have been obvious to have included a compound such as trimethylsilyl phosphate in the electrolyte in order to facilitate improved battery performance.
Claim 21 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Kashida and Yoon as applied to claim 9, above, and further in view of Suzuki et al. (JP 2004-071458 A), hereinafter “Suzuki.”
Regarding claim 21, Kashida does not specify the recited siloxanes. However, Suzuki teaches including siloxanes such as hexamethylcyclotrisiloxane, octamethylcyclotetrasiloxane, 1,3,5-trimethyl-1,3,5-trivinylcyclotrisiloxane, and decamethylcyclopentasiloxane (p. 2, lines 28-35) in the electrolyte. One having ordinary skill in the art would have realized that including such siloxanes in the electrolyte would have facilitated improved battery performance in terms of input/output characteristics and trapping radicals during charge/discharge (p. 2, lines 24-28). Therefore, it would have been obvious to have included at least one of the listed siloxanes in order to facilitate improved battery performance.
Claim 22 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Kashida and Yoon as applied to claim 10, above, and further in view of Awano et al. (US 2004/0007688 A1), hereinafter “Awano.”
Regarding claim 22, Kashida does not teach the fluorinated silane. Yoon teaches the fluorinated silane as discussed in the rejection of claim 10, above, but does not specify the recited fluorosilanes. However. Awano teaches an electrolyte comprising vinyldimethylfluorosilane (¶ [0016], Compound No. 1), vinyldiethylfluorosilane (¶ [0016], Compound No. 3), and others (¶ [0016]). One having ordinary skill in the art would have realized that including such a silane compound would have facilitated improved battery operation in terms of cycle and low-temperature characteristics (¶ [0071]). Therefore, it would have been obvious to have included at least one of vinyldimethylfluorosilane or vinyldiethylfluorosilane in the electrolyte in order to facilitate improved battery operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729